DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 and 14 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797).
Concerning independent claims 1 and 14, Klein et al. discloses a method and system for voice control using context-specific voice-command instructions, comprising:
“receiving, from a third party application developer, data defining a new voice action for a software application, wherein the data defining the new voice action comprises a trigger term or phrase that triggers the software application to perform the new voice action, and a context that specifies a user device status and a software application status, when the new voice action can be triggered” – computing system 102 may be configured to recognize application and/or context-specific commands; application-specific voice commands may be recognized under certain conditions only when that particular application is being executed; context-specific voice commands 
“receiving from the third party application developer data defining a discoverability example for the new voice action, wherein the data defining the discoverability example comprises a notification including at least the trigger term or phrase for the new voice action to inform users how to trigger the new voice action” – a system may be configured to provide suggestions and tips that may help users learn how to use voice commands appropriately (¶[0051]); content developers and/or third parties (“the third party application developer”) may provide new voice commands once the computing system is released for use (¶[0079]); here, a suggestion or tip for how to use a voice command is “a discoverability example”; implicitly, any suggestions and tips on how to use new voice commands are specified by a third party content developer;
“subsequent to receiving from the third party application developer the data defining the new voice action for the software application and the data defining the discoverability example for the new voice action: receiving from a user of a user device having the software application installed a request for discoverability examples for the software application” – voice-command suggestions may be displayed in an overlay that can be quickly summoned by a user; a user may summon overlay 300 by saying ‘help’, 
“receiving from the user device current context information that includes a user device context and a software application context, determining that the current context information matches the context for the new voice action defined by the third party application developer, wherein determining that the current context information matches the context for the new voice action defined by the third party application developer comprises:” – a contextual state of a graphical user interface presented via a display of the computing system is identified; a voice command is selected from a set of voice commands based on the contextual state of the graphical user interface, and a context-specific voice command suggestion corresponding to the selected voice command is identified (Abstract); overlay 300 may include voice-command suggestions that are application and/or context specific; voice-command suggestions 302 may be context-specific and may be particularly applicable to a home page (¶[0055]); parameterized voice-command suggestions 306 may be application and/or context specific (“a user device context and a software application context”) (¶[0057]);
“determining that the user device context matches the user device status for the new voice action defined by the third party application developer” – a set of voice commands from which the corresponding voice command suggestions are selected includes only the voice commands that the computing system is currently configured to understand and process, and the system will not suggest voice commands that the system is not currently able to understand or process; voice-command suggestions may 
“determining that the software application context matches the software application status for the new voice action defined by the third party application developer” – a contextual state of a graphical user interface presented via a display of the computing system is identified, and a context-specific voice command suggestion corresponding to the selected voice command is identified (Abstract); like application-specific voice commands, context-specific voice commands may only be recognized under certain conditions or contextual states of the GUI (¶[0043]); a first context-specific 
“in response to determining the user device context matches the user device status for the new voice action defined by the third party application developer and the software application context matches the software application status for the new voice action defined by the third party application developer: identifying the data defining the discoverability example for the new voice action and causing the user device to output for presentation to the user of the user device the notification including at least the trigger term or phrase for the new voice action to inform the user how to trigger the new 
Concerning independent claims 1 and 14, Klein et al. arguably discloses all of the limitations of these independent claims, but may not clearly disclose that voice commands are triggered by “a user device context and a software application context”.  That is, Klein et al. discloses that context-specific voice commands only may be 
Concerning claims 1 and 15, Freeman et al. teaches whatever limitations might be omitted by Klein et al.  Generally, Freeman et al. teaches voice activation for a portable electronic device that may be context sensitive.  (Abstract)  A voice command process monitors an operational state of a portable electronic device (“a user device status”), where the operational state may correspond to a functional model, usage of a program being utilized by the portable electronic device, or a state of a graphical user interface being provided on a display associated with the portable electronic device.  A set of commands that are authorized for usage with the portable electronic device while in the operational state can then be determined.  The determination is limited to those commands within the set of commands that are authorized for usage while in the operational state.  (¶[0043] - ¶[0045])  Figure 8A illustrates a graphical user interface that can display some or all of the available commands that can be spoken by a user with respect to a particular context of the graphical user interface for receiving an incoming call.  These include ‘Answer’ or ‘Voicemail’.  Figure 8B illustrates a graphical user interface that can display some or all of the available commands that can be spoken by a user with respect to a particular context of the graphical user interface for voicemail.  These include ‘Play voicemail’ or ‘Show details.’  Similarly, Figures 8C and 8D show available commands for voicemail review of ‘Delete voicemail’, ‘Forward’, or Freeman et al. to trigger new voice actions from a third party developer of Klein et al. for a purpose of providing voice activation for a portable electronic device that does not require any user preparatory action.  

Concerning claims 2 and 15, Klein et al. discloses an embodiment in Figure 3 illustrating command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’ is a discoverability example for a sign-in command that includes a “trigger phrase” of ‘Sign in as’ for “the voice action, to inform the user how to trigger the voice action”.  Here, “‘Sign is as’ + Your Name” is “the notification including at least the trigger term or phrase, for the new voice action, informs the user how to control the software application.”  That is, ‘Sign is as’ is “the trigger term or phrase” and suggestion 306 “informs the user how to control the software application”.
Concerning claims 3 and 16, Klein et al. discloses an embodiment in Figure 3 illustrating command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’ is a discoverability example for a sign-in command that includes “trigger phrase” of ‘Sign in as’.  Implicitly, a user can subsequently speak this sign-in command (“subsequent to causing the user device to output the notification: receiving further audio data that includes the trigger term or phrase”), and then a portable computing device performs the action of signing in (“in response to receiving the further audio data 
Concerning claims 4 and 17, Klein et al. discloses that application-specific voice commands can include contextual states of a music state, a video state, or a gameplay state.  (¶[0043])  Commands may only be contextually available or relevant, e.g., ‘pause’ only applies when media is playing.  (¶[0050])  Voice command suggestions may include ‘Want to listen to Creedence?  Say “play Creedence”’ or ‘Want to listen to Kenny Rogers?  Say “play Kenny Rogers”’.  (¶[0063])  An application or service that currently has focus, e.g., is currently being displayed and/or being interacted with by a user is assigned the highest priority.  (¶[0072])  Here, a music state for playing media of Creedence of Kenny Rogers corresponds to “the media player application is in an audio player mode”.  An application or service that currently has focus is an “application is operating in a foreground of the user device”.
Concerning claims 5 and 18, Klein et al. discloses that content developers and/or third parties may provide new voice commands.  (¶[0027])  Figure 3 illustrates command suggestion 306 of ‘Want to sign in? Say “‘Sign in as’ + Your Name”’, which “informs the user how to control the software application using the new voice action.”
Concerning clams 6 to 7, Klein et al. discloses that a system may be configured to provide suggestions and tips that may help users learn how to use voice commands appropriately (“the plurality of discoverability examples are generated based on data defining the new voice action for the software application”).  (¶[0051])  Content developers and/or third parties may provide new voice commands once the computing system is released for use.  (¶[0079])  Here, a suggestion or tip for how to use a voice . 

Claims 8 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797) as applied to claims 1 and 6 to 7 above, and further in view of Bishop et al. (U.S. Patent Publication 2016/0275949).
Concerning claim 8, Klein et al. discloses new voice actions and suggestions for new voice actions (“suggested discoverability examples”), but omits “validating the data defining the new voice action for the software application” “prior to generating the plurality of suggested discoverability examples”.  However, it is known in the prior art to ‘validate’ voice commands for various purposes including ensuring that voice commands do not conflict with existing voice commands for alternative software applications.  Specifically, Bishop et al. teaches voice command definitions used in launching an application with a command for an application, where voice command definitions include one or more phrases/utterances that may be said to execute each of the commands.  (Abstract)  A voice command definition file (VCDF) can be defined by an application developer.  (¶[0003], ¶[0021], and ¶[0053])  Figure 6 illustrates exemplary displays showing help pages for what voice commands are supported by an application.  (¶[0048])  Display 630 illustrates a help page for ‘What can I say?’ that lists various Bishop et al. to trigger new voice actions of Klein et al. for a purpose of reducing user frustration in launching and executing an application.
Concerning claim 9, Klein et al. discloses that application-specific voice commands may be recognized under certain conditions only when that particular application is being executed; context-specific voice commands only may be recognized under certain conditions or contextual states of a graphical user interface or computing system (¶[0041] - ¶[0043]).  Bishop et al. teaches that a call to an installing command set application inspects and validates each of the command sets contained in a file whose language attribute matches that of the global speech engine.  (¶[0055])  
Concerning claim 10, Klein et al. discloses that parametrized voice commands that reference a name of an application or a game are useful to provide an easy way to quickly download and install new applications by buying an application/game title.  (¶[0046] - ¶[0047])  Here, if a user buys a new application or game, then this “comprises 

Response to Arguments
Applicants’ arguments filed 28 January 2022 have been fully considered but they are not persuasive. 
Applicants amend independent claims 1 and 14 to set forth new limitations directed to “determining that the current context information matches the context for the new voice action defined by the third party application developer, wherein determining that the current context information matches the context for the new voice action defined by the third party developer comprises: determining that the” user device context matches the user device status “defined by the third party application developer” and “determining that” the software application context matches the software application status “defined by the third party application developer”, and reiterates that the new voice action is “defined by the third party application developer”.  Applicants then present arguments traversing the prior rejection of these independent claims as being obvious under 35 U.S.C. §103 over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797).  Generally, Applicants’ argument is that even considering a combination of Klein et al. and Freeman et al., this combination does not disclose and teach both the limitation of determining that the user device context matches the user device status and the software application context matches the software application status.  Similarly, Applicants Freeman et al., Figure 8A, where a graphical user interface displays some or all of available commands that can be spoken by a user with respect to an incoming call, and Figure 8B, where a graphical user interface displays some or all of the available commands that can be spoken by a user with respect to a voicemail.  However, Applicants observe that the claim language requires the “user device status” is defined by the “third party application developer” for “the new voice action” through “data” that is received from the “third party application developer”.  Applicants conclude by stating that even if Freeman et al. teaches determining that the user device context matches the user device status for the new voice action, this reference is silent as to “determining that the software application context matches the software application status for the new voice action” and utilizing the determination that both “the user device context matches the user device status for the new voice action” and “the software application context matches the software application status for the new voice action”.
Applicants’ amendments and arguments are being carefully considered, but the rejection of the independent claims is being maintained as obvious under 35 U.S.C. §103 over Klein et al. (U.S. Patent Publication 2015/0254058) in view of Freeman et al. (U.S. Patent Publication 2008/0248797).  Generally, Applicants’ arguments are not persuasive.  This is a close case, and the independent claims are admittedly lengthy.  However, Applicants’ amendments do not significantly change the scope of the claims prior to amendment, as they merely clarify that current context information comprises two separate components of a user device context and a software application context, 
Firstly, Klein et al. is maintained to disclose in sufficient detail that new voice commands are defined by third party application developers.  Here, Klein et al., at ¶[0064], states that developers of computing system 102 may be partnered with a video game studio that releases new context for a video game, and a game parameter of a voice-command suggestion 506 may be personalized.  Similarly, Klein et al., at ¶[0079], states that voice-command suggestions may be curated so that content developers and/or third parties may provide new voice commands once the computing system is released for use, and these new voice commands may be suggested over older voice commands.  Klein et al., then, is maintained to reasonably disclose that new voice commands are defined by third party application developers.  Applicants’ Specification, ¶[0029], only includes one occurrence of the term “third party” application developer by comparison, even if there are numerous occurrences of “application developer”.
Secondly, Klein et al. repeatedly and expressly discloses that there are at least two varieties of context for voice command suggestions.  Klein et al., at ¶[0041], states that computing system 102 may be configured to recognize platform-wide voice commands, application-specific voice commands, and context-specific voice commands.  Klein et al., at ¶[0043], states that context-specific voice commands may Klein et al.’s context-specific voice commands, then, correspond most closely to Applicants’ user device context, which is described as which application is running in the foreground or the background in the Specification, ¶[0004] and ¶[0007], e.g., context information indicating that a media player is running in the foreground.  Klein et al., at ¶[0055], discloses that voice-command suggestions are application and/or context specific, e.g., a voice-command suggestion may be context-specific to a home page.  Similarly, Klein et al., at ¶[0057], discloses that voice-command suggestion 306 may be application and/or context specific, so that a ‘sign in’ voice command suggestion may be selected for display in an overlay 300 based on GUI 114 being directed to a homepage, or alternatively a parameterized voice-command suggestion may be selected based on an identified contextual state.  Additionally, Klein et al., at ¶[0058], discloses that a first context-specific parameter value selected based on a first contextual state may be changed to a different context-specific parameter value selected based on a second contextual state that differs from the first contextual state.  Klein et al., at ¶[0069], goes on to disclose that a process of selecting voice commands to suggest for a current state of the GUI may be divided into a set of basic computing contexts, where these contexts include music is playing, video is playing, a video game is playing, etc.  
Klein et al., then, is maintained to disclose current context information for presenting voice-command suggestions that includes both “a user device context” and “a software application context” because this reference discloses both “application-both being disclosed by the “application-specific voice commands” and “context-specific voice commands” of Klein et al.  
Thirdly, if there is any doubt as to Klein et al.’s determining both “user device context” and “software application context” for presenting voice-command suggestions, then this should be resolved by a combination with Freeman et al.  Here, Freeman et al.’s command suggestions are not only specific to a given application, but are specific to a given step or screen within the same application.  This is illustrated in Figures 8A to 8C, all of which relate to providing voice-command suggestions in a same voicemail application.  Figure 8A illustrates suggesting two available commands that can be spoken of “Answer” or “Voicemail” when an incoming call is received in the voicemail application.  Figure 8B illustrates suggesting two available commands that can be spoken of “Play voicemail” or “Show details” when a user is reviewing voicemails of two Freeman et al., then, is distinctly teaching embodiments directed to a “software application context”.  Correspondingly, Klein et al. discloses “user device context” because voice-command suggestions are provided that depend upon a context of which application is currently active on a device, e.g., a music service or music application is playing in the background, a video service or video application is playing in the background, or a communication service or communication application is being executed in the background.  Compare Applicants’ Specification, ¶[0004] and ¶[0007], with ¶[0043] of Klein et al.  Here, Freeman et al. is teaching suggesting commands that are available to be spoken for “software application context” within a voicemail application of a communication service or communication application as disclosed by Klein et al.  Applicants’ “user device context” and “software application context”, then, are both reasonably disclosed and taught by a combination of Klein et al. and Freeman et al., at least because the former reference discloses at least the “user device context” and the latter reference teaches the “software application context”.  
Fourthly, Applicants’ arguments appear directed against the way the features are recited in combination without a fair consideration of what the prior art teaches as a whole.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Applicants’ claim language emphasizes that  Klein et al. is maintained to render obvious these limitations because this reference does disclose that content developers and third parties may provide new voice actions.  See ¶[0079] of Klein et al.  So, it would necessarily follow that if a new voice action is provided to a user by a third party application developer, and that if voice command suggestions are application and context specific as disclosed by Klein et al., then any new voice action from a third party developer will similarly be application and context specific.  That is, one having ordinary skill in the art looking at the prior art as a whole would appreciate that when a new voice action is provided by a third party developer, that the new voice action would be associated with context and voice-command suggestions in Klein et al.  
Applicants’ arguments, then, are being carefully considered, but are not persuasive.  There are no new grounds of rejection.  Accordingly, this rejection is properly FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Casado et al., Faaborg et al., Yang et al., and Vogel et al. disclose related prior art.
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For 





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 9, 2022